{¶ 30} I would affirm the trial court as our standard of review is abuse of discretion and I cannot find abuse here. The trial court specifically found that appellant retired early for no other reason than he wanted to do so. I think it is also important that appellant retired on May 31, 2003, after appellee filed her motion for an increase in spousal support, and less than 30 days prior to the hearing on the matter.
 {¶ 31} The trial court also held it would not "allow Mr. Koch to effectuate the same outcome by dodging a substantial change of circumstances warranting an increase in spousal support by voluntarily reducing that income by more than sixty percent through his early retirement. Accordingly, for spousal support purposes, the Court will consider his 2002 W-2 gross income plus the net side income for a total of $138,106.00 annually for spousal support purposes."
 {¶ 32} I think it is clear the trial court specifically found that appellant in retiring early was attempting to defeat payment of spousal support.